736 F.2d 1240
35 Fair Empl.Prac.Cas.  1377,35 Empl. Prac. Dec. P 34,727Emil ROTHENBERGER, on behalf of himself and all otherssimilarly situated, Appellant,v.DOUGLAS COUNTY, Appellee.
No. 84-1125.
United States Court of Appeals,Eighth Circuit.
Submitted June 12, 1984.Decided June 20, 1984.Rehearing Denied July 26, 2984.

Appeal from the United States District Court for the District of South Dakota;  John Jones, Judge.


1
Valerie McNaughton, Denver, Colo., for appellants.


2
James W. Olson, States Atty., Armour, S.D., John W. Morrison, David L. Weinstein, Karon, Morrison & Savikas, Ltd., Chicago, Ill., for appellee;  Karon, Morrison & Savikas, Ltd., Chicago, Ill., of counsel.


3
Before HEANEY and JOHN R. GIBSON, Circuit Judges, and HANSON,* Senior District Judge.

ORDER

4
Emil Rothenberger, an employee of Douglas County in South Dakota, sued the county on behalf of himself and other similarly situated individuals alleging that the county's failure to participate in the state retirement plan violated the Age Discrimination in Employment Act, 29 U.S.C. Secs. 621-634 (1982);  the due process clause;  and unspecified state law.  The district court dismissed the action with prejudice concluding that Rothenberger filed his complaint with the Equal Employment Opportunity Commission after the 180-day limitation period had run and that his complaints of retaliation and due process violations failed to state causes of action, 580 F. Supp. 210.  Rothenberger appeals this dismissal.


5
We have carefully considered the briefs of both parties, the record on appeal, the district court's opinion, and the parties' oral arguments.  Finding no error of law or fact, we affirm based on the well-reasoned decision of the district court.  See 8th Cir.R. 14.



*
 The Honorable William C. Hanson, United States Senior District Judge for the Northern and Southern Districts of Iowa, sitting by designation